Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 18, 2022

                                        No. 04-21-00465-CR

                                       Ted Allen WRIGHT,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 437th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CR12275
                         Honorable Melisa C. Skinner, Judge Presiding


                                           ORDER
        Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel certifies he has served copies of the brief on appellant and has informed appellant of his
right to review the record and file his own brief. See Kelly v. State, 436 S.W.3d 313, 320 (Tex.
Crim. App. 2014); Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.);
Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Appellant may
obtain a copy of the appellate record by filing a motion for pro se access to the record in this
court on or before November 30, 2022. If appellant desires to file a pro se brief, he must do so
on or before December 21, 2022. See Bruns, 924 S.W.2d at 177 n.1.

         If appellant files a timely pro se brief, the State may file a responsive brief no later than
thirty days after appellant’s pro se brief is filed in this court. Alternatively, if appellant does not
file a timely pro se brief, the State may file a brief in response to counsel’s brief no later than
thirty days after the pro se brief is due.
        Counsel’s brief contains a motion to withdraw. We ORDER the motion to withdraw to be
HELD IN ABEYANCE pending further order of the court. We further ORDER the Clerk of this
Court to serve a copy of this order on appellant, his counsel, the attorney for the State, and the
clerk of the trial court.
                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2022.



                                              __________________________________
                                              Michael A. Cruz,
                                              Clerk of Court